In an action in the City Court of the City of New York, County of Kings, to recover *669upon an account stated, the order of the Appellate Term, reversing a judgment entered upon the dismissal of the complaint at the close of the plaintiffs’ case and granting a new trial, is unanimously affirmed. Pursuant to appellant’s stipulation, judgment absolute is awarded to respondents, with costs in all courts. No opinion. Present — Close, P. J., Carswell, Johnston, Adel and Aldrich, JJ. [181 Misc. 947.] [See 268 App. Div. 860.]